48 F.3d 1238NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Armando ANCISO, Petitioner,v.INTERNAL REVENUE SERVICE, Respondent.
No. 94-3460.
United States Court of Appeals, Federal Circuit.
Feb. 17, 1995.Rehearing Denied; Suggestion for RehearingIn Banc DeclinedJune 26, 1995.

AFFIRMED.
Before ARCHER, Chief Judge, RADER and SCHALL, Circuit Judges.
DECISION
PER CURIAM.


1
Armando Anciso appeals from the June 24, 1994 arbitrator's decision awarding him attorney fees as calculated on a "cost-plus" basis.  Anciso argues that the calculation of the attorney fee award should have been based on market rates, although Anciso concedes that an award of market rate fees is precluded under this court's decisions in Devine v. National Treasury Employees Union, 805 F.2d 384 (Fed.Cir.1986), cert. denied, 484 U.S. 815 (1987), and Goodrich v. Department of Navy, 733 F.2d 1578 (Fed.Cir.1984), cert. denied, 469 U.S. 1189 (1985).  Because we are bound by these prior panel decisions, the arbitrator's decision is affirmed.